USCA11 Case: 19-14464   Date Filed: 04/23/2021   Page: 1 of 28



                                                              [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14464
                      ________________________

                D.C. Docket No: 8:17-cv-00826-MSS-AEP



UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

SAID RUM,

                                                    Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 23, 2021)



Before ROSENBAUM, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
         USCA11 Case: 19-14464        Date Filed: 04/23/2021    Page: 2 of 28



      This case involves the Government’s suit brought in the district court to

enforce the IRS assessment of a penalty against Rum for failing for the year 2007

to file a Report of Foreign Bank and Financial Accounts (“FBAR”) pursuant to 31

U.S.C. § 5321. The district court granted summary judgment in favor of the

Government, enforcing the IRS assessment of a penalty for a willful violation.

This is Rum’s appeal. He argues on appeal: (A) that the district court applied an

incorrect standard of willfulness (by holding that willfulness as used in 31 U.S.C. §

5321(a)(5)(C) includes a reckless disregard of a known or obvious risk); (B) that

the district court erred in concluding that there were no genuine issues of material

fact as to whether his conduct rose to required level of willfulness/recklessness;

(C) that the district court erred in refusing to recognize that 31 C.F.R. §

1010.820(g)(2) limits the amount of a willful violation to $100,000; (D) that the

district court erred when it held that the IRS’s factfinding procedures were

sufficient and therefore applied the arbitrary and capricious rather than a de novo

standard of review with respect to the amount of the penalty; (E) that, even

assuming the arbitrary and capricious standard applies, the district court erred in

failing to conclude that the IRS factfinding procedures were arbitrary and

capricious; and finally, (F) that the district court erred in rejecting Rum’s challenge

to the additions to the base amount (interest and late fees). In our Part III

Discussion below, we address each of Rum’s arguments in turn.


                                           2
         USCA11 Case: 19-14464       Date Filed: 04/23/2021   Page: 3 of 28




                   I. FACTS AND PROCEDURAL HISTORY

      Rum has been a naturalized citizen of the United States since 1982 and can

read, write, and comprehend English. After obtaining a two-year degree, Rum

owned and operated several businesses including a delicatessen, a pet supply store,

and a convenience store. In 1998, Rum opened his first foreign bank account

(“UBS account”) by depositing $1.1 million from his personal checking account.

Rum opened the UBS account to conceal money from potential judgment creditors,

although Rum provided two inconsistent versions concerning the details of the

lawsuits giving rise to the judgment creditors. In one version, he was in a car

accident and was sued by the victim of the accident; in the second, he was sued by

a customer who slipped and fell inside his store. Rum alleged that his lawyer

advised him to place the money in a foreign bank account for concealment

purposes. Rum chose to have a numbered, rather than a named, account, and

elected to have his mail held at UBS, rather than sent to his U.S. address. UBS

charged a fee to retain his mail and all retained mail was deemed to have been duly

received by him.

      Rum gave inconsistent statements on why he failed to return the money to

the U.S. earlier. Rum stated that he was afraid of being penalized with a fee for

closing the foreign bank account, but he also declared that he was satisfied with


                                          3
         USCA11 Case: 19-14464       Date Filed: 04/23/2021   Page: 4 of 28



returns on investment and thus decided to leave the funds undisturbed. Rum

admitted that “he was very active with communicating investment strategies to

UBS” because he “wanted to ensure he was getting the best return on his

investment with UBS.” For that reason, he visited Switzerland several times to

meet with bank officers and manage his account.

      From 2002 to 2008, UBS sent bank statements to Rum that included the

following notice on the cover: “The information contained herein is intended to

provide you with information which may assist you in preparing your US federal

income tax return. It is for information purposes only and is not intended as formal

satisfaction of any government reporting requirements.” UBS informed Rum in

2002 that earnings from U.S. securities had to be reported to the IRS. However,

Rum declined to complete Form W-9 and instead directed UBS not to invest in

U.S. securities. While in Switzerland, in 2004, Rum signed a document entitled

“Supplement for new Account US Status” that contains the following statement:

“In accordance with the regulations applicable under US law relating to

withholding tax, I declare, as the holder of the above-mentioned account, that I am

liable to tax in the USA as a US person.” Rum’s UBS account balance greatly

exceeded the reportable amount in 2007 and his UBS account earned income each

year, except for 2006. Rum owned the UBS account until October 26, 2008, when

he closed it to transfer nearly $1.4 million to Arab Bank, another bank located in


                                         4
         USCA11 Case: 19-14464        Date Filed: 04/23/2021    Page: 5 of 28



Switzerland. Rum admitted that while he did not disclose the UBS account on his

tax returns or the Free Application for Federal Student Aid (“FAFSA”), he

disclosed the account on his mortgage application to demonstrate his strong

financial position.

      Rum asserts that he used a tax preparer to complete his returns. However,

Rum’s 2007 tax return is one of at least two tax returns that is marked as “Self-

Prepared” on the tax preparer’s signature line. Rum signed the 2007 tax return on

February 27, 2008; this signature is found on Form 1040 immediately below the

following standard provision: “Under penalties of perjury, I declare that I have

examined this return and accompanying schedules and statements, and to the best

of my knowledge and belief, they are true, correct, and complete.” Rum asserts

that he provided his tax preparer with the documents necessary to prepare the

returns. Rum admits that he never told the tax preparer about his foreign bank

account and claims that the tax preparer never asked him about the existence of a

foreign bank account. Line 7a of Schedule B of the 2007 Form 1040 tax return

contains the following question: “At any time during 2007, did you have an

interest in or a signature or other authority over a financial account in a foreign

country, such as a bank account, securities account, or other financial account?

See instructions for exceptions and filing requirements for Form TD F 90-22.1




                                           5
         USCA11 Case: 19-14464      Date Filed: 04/23/2021   Page: 6 of 28



[FBAR].” Rum’s 2007 tax return, and each of his returns for several preceding

years, stated that Rum had no such foreign account.

      In 2008, Rum was audited for the 2006 tax year. Rum told the agent that he

had closed his UBS account but failed to tell her that he opened the new one at

Arab Bank. Although the agent imposed additional taxes, she did not impose an

FBAR penalty.

      Rum failed to file an FBAR repeatedly prior to tax year 2008; in fact, Rum

filed an FBAR for tax year 2008 only because on October 6, 2009, UBS sent a

written notice to Rum stating that Rum’s account with UBS appeared to be within

the scope of the IRS Treaty Request it had received. Nine days later, Rum

belatedly filed his first FBAR form, on October 15, 2009, for tax year 2008.

      In November 2009, Arab Bank advised Rum that it was closing his account,

so he transferred the funds—which were approximately $1.4 million—to a U.S.

account. In February 2010, Rum filed a tax return for the 2009 year that reported

approximately $40,000 of the $300,000 of investment income generated by the

UBS and Arab Bank accounts.

      In 2011, the IRS commenced an examination that encompassed Rum’s 2005

and 2007 through 2010 tax years and led to an examination of his failure to report

his foreign accounts during that period. Agent Marjorie Kerkado determined that

Rum had understated his income by hundreds of thousands of dollars during the


                                         6
         USCA11 Case: 19-14464       Date Filed: 04/23/2021    Page: 7 of 28



years at issue and therefore asserted tax deficiencies and civil fraud penalties. She

initially proposed a non-willful FBAR penalty against Rum, which her supervisor,

Terry Davis, approved subject to the approval of area counsel. Kerkado and Davis

initially proposed a non-willful penalty instead of a willful penalty based on the

failure of the IRS agents to raise an FBAR penalty in Rum’s 2006 audit. Area

counsel’s approval of the non-willful penalty was accompanied by the following

language:

      It is our understanding that the revenue agent did not propose a willful
      penalty in this case because the prior revenue agent failed to raise the
      issue of filing FBAR forms in the earlier examination. In the absence
      of additional facts not stated in this memorandum, this office believes
      that there is sufficient evidence to impose the willful penalty should
      the Commissioner make that determination. Any evidence that the
      prior revenue agent failed to raise the FBAR issue should be
      inadmissible in a court proceeding as not relevant to determining the
      taxpayer’s intent at the time the violations were committed.

Once Kerkado and Davis realized that their initial reasoning was based on an

irrelevant “factor when it comes to willful definition,” Kerkado reconsidered

Rum’s case and proposed a willful penalty. Both Davis and area counsel approved

Kerkado’s proposal and Kerkado never thereafter recommended anything lower

than a willful penalty of 50% of the account balance at the time of the violation.

      Both Davis and area counsel agreed with Kerkado that Rum was ineligible

under the mitigation guidelines because of the proposed civil tax fraud penalty.

The Internal Revenue Manual (“I.R.M.”) provides that if the maximum balance of


                                          7
         USCA11 Case: 19-14464       Date Filed: 04/23/2021   Page: 8 of 28



the account exceeds a million dollars at the time of the violation, the FBAR

statutory maximum applies. It is undisputed that the account exceeded a million

dollars during tax year 2007; however, the I.R.M. mitigation guidelines provide for

an exception such that the statutory maximum could be reduced if a taxpayer meets

four mitigating factors. One of those four that Rum clearly did not meet provided:

“IRS did not determine a fraud penalty … due to the failure to report income

related to any amount in a foreign account.” I.R.M. § 4.26.16-1.

      Kerkado submitted a Summary Memo detailing the basis for why a willful

penalty was resubmitted instead of the non-willful penalty, in which she

specifically noted that the mitigation guidelines were considered and determined

not to be applicable due to a civil fraud penalty being proposed and appealed.

Kerkado’s FBAR Examination Lead Sheets also contain a notation demonstrating

that she considered the I.R.M. mitigation guidelines in Rum’s exam.

      On June 3, 2013, at the conclusion of Rum’s IRS examination, the IRS sent

Rum a Letter 3709 stating that it was “proposing a penalty” for willful failure to

file the FBAR; the letter cited the amended statute that provided for the maximum

penalty of 50% of the account at the time of violation. The previous year Kerkado

had sent Rum a letter informing him that because an agreement could not be

reached pursuant to her offer of a reduced FBAR penalty (20% of the balance of

his account) in exchange for agreeing to the civil fraud penalty, the maximum


                                          8
          USCA11 Case: 19-14464          Date Filed: 04/23/2021      Page: 9 of 28



statutory penalty would apply for one tax year. The June 3, 2013, Letter 3709

further explained that Rum could accept the penalty, appeal the decision, or do

nothing and the IRS would assess the penalty and begin collection procedures.

Along with the Letter 3709, Rum was provided with a Form 886-A Explanation of

Items. The Form set forth the detailed basis upon which the IRS proposed the

willful penalty against Rum. While Kerkado had the authority to recommend the

assessment of the willful FBAR penalty against Rum for several tax years, she

exercised her discretion to recommend the imposition solely for tax year 2007.

       On July 2, 2013, Rum elected to appeal the proposed willful penalty by

stating that he sought the “discretionary Assessment whereby the Penalty cannot

exceed $10,000.” Appeals Officer Svetlana Wrightson issued an Appeals

Memorandum that sustained the willful FBAR penalty against Rum.

       Rum then filed a petition with the Tax Court, challenging the IRS’s civil

fraud penalty determination under 26 U.S.C. § 6663. The Tax Court entered a

stipulated order based on a settlement whereby Rum would not be subject to a civil

fraud penalty but imposed accuracy-related penalties under § 6662 for

underpayment of tax required to be shown on a return. 1




1
        The Government does not argue that Rum’s challenge in this action to the FBAR penalty
is precluded by res judicata or otherwise. See Williams v. Comm’r, 131 T.C. 54 (2008) (holding
that challenges to FBAR penalties do not fall within its jurisdiction).


                                              9
         USCA11 Case: 19-14464       Date Filed: 04/23/2021   Page: 10 of 28



      The Government then brought this action against Rum to collect the

outstanding FBAR penalty under 31 U.S.C. § 5321(a)(5)(C) for calendar year

2007. The district court referred the matter to the magistrate judge who

recommended granting the Government’s motion for summary judgment and

denying Rum’s. The magistrate judge rejected Rum’s arguments that willfulness

did not include recklessness and that the court should employ the maximum

penalty found at 31 C.F.R. § 1010.820(g)(2) rather than the one found at 31 U.S.C.

§ 5321. It further found that no genuine issue of material fact existed concerning

his willfulness. Turning to the penalty itself, the magistrate judge held that the IRS

had not acted arbitrarily or capriciously when it imposed the 50% penalty. The

magistrate judge set forth in detail the considerable evidence which supported the

civil fraud penalty and the imposition of the maximum FBAR penalty. It also

rejected Rum’s arguments that the IRS decision should be reviewed de novo

because of evidence of the IRS’s bad faith and/or because he did not receive proper

notice of the penalty. The district court adopted the recommendation, and Rum

now appeals.

                           II. STANDARD OF REVIEW

      The parties have cited, and we have uncovered, no case in our Court—in the

context of an IRS suit to enforce its assessment of an FBAR penalty—establishing

the appropriate standard of review of the willfulness issue or the issue of the


                                          10
          USCA11 Case: 19-14464           Date Filed: 04/23/2021        Page: 11 of 28



exercise of discretion by the IRS with respect to imposition of the penalty and the

amount thereof. Indeed, the parties provided no such briefing at all either in the

district court or on appeal. Because of the lack of briefing and because our

independent research has revealed no definitive resolution of the appropriate

standard of review, we assume arguendo, but expressly decline to decide, that the

standards of review are the standards of review urged by the parties both in the

district court and on appeal. The court below employed the same standards. The

parties ask us to review de novo the willfulness issue, and because the posture is

one of summary judgment, whether or not there existed genuine issues of material

fact with respect to whether or not Rum’s failure to file the FBAR reports was

willful. 2 Similarly, we address legal issues de novo, including whether the district

court applied the correct legal standard of willfulness, and the propriety of using §

5321 for determining the maximum penalty rather than the regulation found at 31



2
        Other courts have employed de novo review where the government has brought an action
to collect FBAR penalties. See, e.g., United States v. Horowitz, 978 F.3d 80 (4th Cir. 2020)
(using, without discussing, de novo standard in appeal from grant of motion for summary
judgment); United States v. Williams, No. 1:09-cv-437, 2010 WL 3473311 (E.D. Va. Sept. 1,
2010), rev’d on other grounds, 489 F. App’x 655 (4th Cir. 2012) (using de novo review, noting
that § 5321 contained no guidance on the legal standards to be employed in the action for
collection it authorized, and comparing section to review of Tax Court and other agency
decisions). We further note that this Court, in United States v. McMahan, 569 F.2d 889 (5th Cir.
1978) (en banc), held that a defendant, in an action brought by the United States to collect unpaid
withholding taxes and associated penalties, has the right to a jury trial to determine if he is the
responsible person. That decision addressed the right to trial by a jury when the claims to be
tried involve both legal and equitable claims; it made no mention of the arbitrary and capricious
standard.

                                                11
         USCA11 Case: 19-14464       Date Filed: 04/23/2021    Page: 12 of 28



C.F.R. § 1010.820(g)(2). With respect to the other issues raised, we employ the

arbitrary and capricious standard pursuant to the Administrative Procedure Act, 5

U.S.C. § 706(2)(A), as do the parties.

                                  III. DISCUSSION

       A. The meaning of willfulness

       1. Willfulness includes recklessness

       Rum argues that the district court erred when it applied a standard of

willfulness that includes reckless disregard of a known or obvious risk of

nonpayment. He argues that the proper standard should be violation of a known

legal duty, which is the standard used in criminal cases under the Bank Secrecy

Act.

       Congress passed the Bank Secrecy Act in 1970 in response to “serious and

widespread use of foreign financial facilities located in secrecy jurisdictions for the

purpose of violating American law.” H.R. Rep. No. 91-975 (1970), reprinted in

1970 U.S.C.C.A.N. 4394, 4397. Under 31 U.S.C. § 5321(a)(5)(A), the Secretary

of the Treasury has the authority to impose civil money penalties on any person

who fails to file a required FBAR. From 1986 to 2004, § 5321 only authorized

penalties for willful violations and capped such penalties at $100,000. In 2004,

Congress amended § 5321 to authorize penalties up to $10,000 for non-willful

violations and to increase the maximum penalty for willful violations to the greater


                                          12
         USCA11 Case: 19-14464       Date Filed: 04/23/2021    Page: 13 of 28



of $100,000 or fifty percent of the balance in the account at the time of the

violation. 31 U.S.C. § 5321(a)(5)(A)–(D).

      In civil cases, willfully has traditionally been interpreted to include

recklessness. In Safeco Insurance Co. of America v. Burr, 551 U.S. 47, 127 S. Ct.

2201 (2007), while examining the Fair Credit Reporting Act, the Court noted that

“‘willfully’ is a word of many meanings whose construction is often dependent on

the context in which it appears, and where willfulness is a statutory condition of

civil liability, we have generally taken it to cover not only knowing violations of a

standard, but reckless ones as well.” 551 U.S. at 57, 127 S. Ct. at 2208 (internal

quotations and citations omitted). Like the Bank Secrecy Act, the Fair Credit

Reporting Act contained both criminal and civil penalties and both included

willfulness as the standard for violations. However, the Court rejected the call to

require actual knowledge for both, limiting that higher standard to the criminal

penalties. Id. at 60, 127 S. Ct. at 2210.

      Other courts addressing this issue in the context of FBAR civil penalties

have held that willfulness includes reckless disregard. “Though ‘willfulness’ may

have many meanings, general consensus among courts is that, in the civil context,

the term often denotes that which is intentional, or knowing, or voluntary, as

distinguished from accidental, and that it is employed to characterize conduct

marked by careless disregard whether or not one has the right so to act.”


                                            13
          USCA11 Case: 19-14464           Date Filed: 04/23/2021       Page: 14 of 28



Bedrosian v. United States, 912 F.3d 144, 152 (3d Cir. 2018) (internal quotations

and citations omitted); see also United States v. Horowitz, 978 F.3d 80, 89 (4th

Cir. 2020) (discussing Safeco and holding in the context of a civil penalty that a

“willful violation” of the FBAR reporting requirement includes reckless

violations); Norman v. United States, 942 F.3d 1111, 1115 (Fed. Cir. 2019) (citing

Safeco and holding “that willfulness in the context of § 5321(a)(5)(C) includes

recklessness”).

       In United States v. Malloy, 17 F.3d 329 (11th Cir. 1994), we rejected a

taxpayer’s similar willfulness argument in a suit brought by the government to

collect unpaid withholding taxes pursuant to 26 U.S.C. § 6672. We noted that we

had previously held that willfully, under § 6672,

       is defined by prior cases as meaning, in general, a voluntary,
       conscious, and intentional act, such as payment of other creditors in
       preference to the United States, although bad motive or evil intent
       need not be shown. The willfulness requirement is satisfied if the
       responsible person acts with a reckless disregard of a known or
       obvious risk that trust funds may not be remitted to the Government,
       such as by failing to investigate or to correct mismanagement after
       being notified that withholding taxes have not been duly remitted.

17 F.3d at 332 (quoting Mazo v. United States, 591 F.2d 1151, 1154 (5th Cir.

1979). 3 We emphasized that something less than actual knowledge was sufficient



3
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.

                                               14
         USCA11 Case: 19-14464       Date Filed: 04/23/2021    Page: 15 of 28



to be liable and specifically restated the test of “a reckless disregard of a known or

obvious risk.” Id.

      Following our precedent interpreting the analogous language in § 6672, we

hold that willfulness in § 5321 includes reckless disregard of a known or obvious

risk. In so doing, we join with every other circuit court that has interpreted this

provision.

      2. The meaning of recklessness

      The Safeco Court stated that “[w]hile the term recklessness is not self-

defining, the common law has generally understood it in the sphere of civil liability

as conduct violating an objective standard: action entailing an unjustifiably high

risk of harm that is either known or so obvious that it should be known.” 551 U.S.

at 68, 127 S. Ct. at 2215 (internal quotations and citations omitted).

      Both the Fourth Circuit and the Third Circuit have adopted the Safeco

standard in the context of the FBAR penalty:

      [C]ivil recklessness requires proof of something more than mere
      negligence: “It is [the] high risk of harm, objectively assessed, that is
      the essence of recklessness at common law.” Safeco, 551 U.S. at 69,
      127 S. Ct. 2201. Thus, as the Third Circuit has held, when imposing a
      civil penalty for an FBAR violation, willfulness based on recklessness
      is established if the defendant “(1) clearly ought to have known that
      (2) there was a grave risk that an accurate FBAR was not being filed
      and if (3) he was in a position to find out for certain very easily.”
      Bedrosian, 912 F.3d at 153 (cleaned up).




                                          15
         USCA11 Case: 19-14464         Date Filed: 04/23/2021     Page: 16 of 28



Horowitz, 978 F.3d at 89; accord Norman, 942 F.3d at 1115 (citing Safeco and

Bedrosian and holding: “the failure to learn of the filing requirements coupled with

other factors, such as efforts taken to conceal the existence of the accounts and the

amounts involved, may lead to a conclusion that the taxpayer acted willfully”

(internal quotation omitted)).

      We join our sister circuits in holding that the appropriate standard of

willfulness to warrant the FBAR penalty is—borrowing from Safeco—“an

objective standard: action entailing an unjustifiably high risk of harm that is either

known or so obvious that it should be known.”

      We turn next to address Rum’s argument that, in applying the Safeco

standard of recklessness, the district court erred in failing to conclude that there

were genuine issues of fact.

      B. Genuine issue of material fact

      Rum argues that the district court erred when it determined that no genuine

issue of material fact existed as to his willfulness (i.e., recklessness pursuant to our

holding above). Pursuant to the summary judgment standard, he correctly asserts

that he is entitled to all inferences in his favor, but he argues that the district court

ignored this standard. Rum’s primary argument is that his signature on the tax

return is not sufficient, by itself, to conclude that he had constructive knowledge of

the negative answers on his tax returns about the existence of a foreign bank


                                            16
          USCA11 Case: 19-14464            Date Filed: 04/23/2021       Page: 17 of 28



account. However, we need not rely solely on Rum signing his returns. As we

demonstrate below, Rum’s signature on his returns is but one among many facts

that constitute overwhelming evidence that Rum acted in a manner that at least

rises to the level of the recklessness standard described above.

       Based on Rum’s conduct, we agree with the district court that there are no

genuine issues of material fact regarding Rum’s willfulness or recklessness. Rum

admits that he started his first overseas account to hide assets from a judgment

creditor (although his story changed about the origins of that judgment). He

opened a numbered account so as to conceal his ownership and paid an extra fee to

UBS for not receiving his statements. Additionally, he opened his second account

as a numbered account, thus continuing to conceal his identity. 4 He spurned

repeated advice—in his UBS bank statements—indicating that the bank statements

could assist him in preparing his U.S. federal tax return, and thus suggesting that

his account would give rise to liability for U.S. federal taxes. Although he did not

receive these bank statements contemporaneously, he personally visited UBS in

Switzerland several times and would have seen the statements then. All of this was

well before his 2007 tax return was filed and his 2007 FBAR report was due.



4
       In a “numbered” account, a number rather than a name identifies the account. This,
together with the “hold mail” service, “allowed U.S. clients to eliminate the paper trail associated
with the undeclared assets.” Horowitz, 978 F.3d at 83; see also Norman, 942 F.3d at 1116.



                                                17
         USCA11 Case: 19-14464       Date Filed: 04/23/2021    Page: 18 of 28



Indeed, in 2002, Rum’s UBS adviser explained that income from U.S. securities

was required to be reported to the IRS, that Rum would have to file a W-9 form,

and that the bank would be required to withhold. Rum declined to complete the

W-9, but instead directed UBS not to invest in U.S. securities. Moreover, in 2004,

on a visit to UBS in Switzerland, he signed a form expressly declaring that: “In

accordance with regulations applicable under US law relating to withholding tax, I

declare, as the holder of the above-mentioned account, that I am liable to tax in the

USA as a US person.”

      Rum reported the account when applying for a mortgage, to demonstrate his

financial strength. However, he did not report the account when applying for

financial aid for his children’s college expenses, or when filing his tax returns.

That is, he reported the account only when beneficial to him.

      Although he stated that he thought he was not obligated to pay taxes on his

earnings until they were repatriated, he reported only $40,000 of the $300,000 that

he earned when he did repatriate the funds. Rum admitted that “he was very active

with communicating investment strategies to UBS” because “he wanted to ensure

he was getting the best return on his investment with UBS,” and visited

Switzerland several times to meet with bank officers and manage his account.

      Rum filed numerous years of tax returns on which he answered “no” to the

question of whether he had any interest in a foreign bank account. He now states


                                          18
         USCA11 Case: 19-14464      Date Filed: 04/23/2021     Page: 19 of 28



that some of the returns were prepared by a professional tax preparer but Rum

concedes he did not tell the preparer about the accounts. Although he now says he

used a paid preparer, his returns indicated they were self-prepared, which would

mean that he even more probably read the instructions and would have seen Line

7a of Schedule B of the 2007 Form 1040 tax return, which asks: “At any time

during 2007, did you have an interest in or a signature or other authority over a

financial account in a foreign country, such as a bank account, securities account,

or other financial account? See instructions for exceptions and filing requirements

for Form TD F 90-22.1 [FBAR].” In any event, whether or not Rum prepared the

returns himself, or paid a preparer, Rum signed all of his returns immediately

below the warning: “Under penalties of perjury, I declare that I have examined this

return and the accompanying schedules and statements, and to the best of my

knowledge and belief, they are true, correct, and complete.”

      When audited in 2008, for the 2006 tax year, Rum sent the revenue agent a

bank statement from UBS showing zero income and told the agent the account had

been closed. However, at that time the UBS account had been closed about a year,

and Rum did not tell the revenue agent that the UBS funds had simply been

transferred to another Switzerland bank, thus evidencing his intent to conceal.

      Rum filed only one FBAR for all of the years that he was required to do so.

That FBAR was filed, belatedly in October 2009, for the tax year 2008. It was


                                         19
         USCA11 Case: 19-14464        Date Filed: 04/23/2021    Page: 20 of 28



filed only after UBS informed him that his account appeared to be within the scope

of the treaty request it had received, and that UBS had disclosed to the IRS the

existence of his account. Significantly, Rum did not file an FBAR for the tax year

2009 despite affirmatively knowing of his responsibility as a result of filing the

2008 FBAR.

      In sum, the evidence was overwhelming that Rum sought to hide his

overseas accounts from the United States government. Repeatedly he took steps to

conceal the accounts and not report his income to the government. And this was

notwithstanding that in 2004, on occasion of a visit to UBS in Switzerland, he

signed a form expressly acknowledging that, as a holder of the UBS account, he

was liable to tax in the United States, and that as early as 2002 it was explained to

him that the income from his account was taxable in the U.S. Even viewing the

evidence in the light most favorable to him, it is clear that he chose to act in a

manner that at least rises to the level of “entailing an unjustifiably high risk of

harm that is either known or so obvious that it should be known.” Safeco, 551

U.S. at 68, 127 S. Ct. at 2215. There is no genuine issue of material fact to the

contrary.

      C. The maximum penalty is established by the 2004 amendment to the
      statute, not by the regulation in 31 C.F.R. § 1010.820(g)(2)

      Rum argues that the district court erred when it held that the 2004

amendments to § 5321 implicitly superseded the regulation found at 31 C.F.R. §
                                           20
         USCA11 Case: 19-14464       Date Filed: 04/23/2021   Page: 21 of 28



1010.820(g)(2). Before 2004, § 5321 created penalties only for willful violations

and the regulation merely effectuated the statute—i.e. setting the maximum at the

statutory maximum of $100,000 at the time. In 2004, Congress introduced a

penalty for non-willful violations and raised the maximum penalty for willful non-

filers. The Financial Crimes Enforcement Network (“FinCEN”) is charged with

creating the regulations, and Rum argues that FinCEN has declined to amend the

regulation to set forth the new maximum penalty. He argues this represents

FinCEN’s policy to limit penalties for willful non-filings to $100,000. For the

reasons that follow we disagree.

      The plain text of § 5321(a)(5)(C) makes it clear that a willful penalty may

exceed $100,000 because it states that the maximum penalty “shall be . . . the

greater of (I) $100,000, or (II) 50 percent of the amount determined under

subparagraph (D),” which is the balance of the account. The regulation was

promulgated in 1987 and mirrored the language of the statute at that time but was

never updated. “[T]he statute’s language is hardly consistent with an intent by

Congress to allow the Secretary to impose a lower maximum penalty by

regulation; rather, Congress itself set a specific ‘maximum penalty’ for a willful

violation.” Horowitz, 978 F.3d at 91; see also Norman, 942 F.3d at 1117–18

(rejecting same argument and noting that accepting it would mean that all

regulations had to be updated before conflicting statutes took effect).


                                         21
          USCA11 Case: 19-14464           Date Filed: 04/23/2021      Page: 22 of 28



       We join our sister circuits and hold that the maximum penalty for a willful

violation is established by § 5321(a)(5)(C) and (D)—not by the regulation found at

31 C.F.R. § 1010.820(g)(2).

       D. Entitlement to de novo review of the penalty amount

       As noted above in Part II, Rum assumes that the IRS determination and

assessment of the FBAR penalty, and the amount thereof, would ordinarily be

subject to the usual arbitrary and capricious standard of review under the

Administrative Procedure Act. However, Rum argues that the assessment of the

penalty, and the amount thereof, should be subject to de novo review in his case

because, he argues, his case falls within the exception provided for in 5 U.S.C. §

706(2)(F) “when the action is adjudicatory in nature and the agency factfinding

procedures are inadequate.” Citizens to Pres. Overton Park, Inc. v. Volpe, 401

U.S. 402, 415, 91 S. Ct. 814, 823 (1971), abrogated on other grounds by Califano

v. Sanders, 430 U.S. 99, 97 S. Ct. 980 (1977).5


5
        In Citizens to Preserve Overton Park, the Court rejected the plaintiffs’ argument that de
novo review should be employed, limiting such review to cases where “the action is adjudicatory
in nature and the agency factfinding procedures are inadequate” and “when issues that were not
before the agency are raised in a proceeding to enforce nonadjudicatory agency action.” 401
U.S. at 415, 91 S. Ct. at 823. The net effect of this ruling, the Fifth Circuit has commented, is
that “de novo review of agency adjudications has virtually ceased to exist.” Sierra Club v.
Peterson, 185 F.3d 349, 368 (5th Cir. 1999), vacated on reh’g en banc and rev’d on other
grounds, 228 F.3d 559 (5th Cir. 2000); Cmty. for Creative Non-Violence v. Lujan, 908 F.2d 992,
998 (D.C. Cir. 1990) (“Only in the rare case in which the record is so bare as to frustrate
effective judicial review will discovery be permitted under the second exception noted in
Overton Park.”); see also Porter v. Califano, 592 F.2d 770, 782–84 (5th Cir. 1979) (applying the
§ 706(2)(F) exception and holding the agency factfinding procedures there were inadequate


                                               22
          USCA11 Case: 19-14464           Date Filed: 04/23/2021       Page: 23 of 28



       Rum proffers several reasons why the IRS factfinding proceedings here were

so insufficient as to mandate de novo review rather than the usual arbitrary and

capricious review. We address in turn each of his reasons and conclude that they

are wholly without merit. However, we note at the outset that his reasons all rely

upon the Internal Revenue Manual (“I.R.M.”), which “does not have the force of

law,” but is instead merely “persuasive authority.” Romano-Murphy v. Comm’r,

816 F.3d 707, 719 (11th Cir. 2016).

       First, Rum argues that the Revenue Agent has discretion to determine

whether to assess the penalty and in what amount, citing I.R.M. § 4.26.16.6.7.

Rum argues, however, that Kerkado indicated that she had no discretion and that

her manager, Davis, ordered her to change the penalty from non-willful to willful

and to charge the maximum penalty. We conclude that Rum’s argument is wholly

without merit. In § 5321(a)(5), Congress authorized the Secretary to exercise

discretion when setting the penalty amount. Although the I.R.M. provides the

examining agent with the discretion to set the amount of the penalty, it requires




where the officials accused of corruption by the plaintiff played a “pervasive role” in the
factfinding). We need not in this case decide precisely where the line should be drawn, but the
caselaw suggests that the ordinary arbitrary and capricious standard of review should apply in the
absence of an insufficiency in the factfinding procedures of considerable significance. As our
discussion in the text below indicates, Rum’s several arguments in this regard are wholly without
merit, and he fails to come close to that line.

                                               23
          USCA11 Case: 19-14464           Date Filed: 04/23/2021       Page: 24 of 28



“written approval of the examiner’s manager,” I.R.M. § 4.26.16.4.7(2) (2008), 6

and submission to area counsel for review, I.R.M. § 4.26.17.4.3 (2008). Thus, the

examining agent did not have unfettered discretion; rather, under the I.R.M. the

IRS had discretion to set the penalty through its various employees.

       Second, Rum argues that the IRS improperly withheld from him the

mitigation guidelines, thus preventing him from a fair opportunity to contest the

amount of the penalty in the appeals process and to argue for mitigation. Rum’s

argument in this respect is wholly without merit for several reasons. The

mitigation guidelines are publicly available on the IRS website as well as Westlaw

and LexisNexis, and thus were available to Rum and counsel. Moreover, his

argument—that not having the mitigation guidelines deprived him of an

opportunity to argue that the facts and circumstances of his case warranted an

exercise of discretion for the imposition of no penalty or a reduced penalty—is

belied by the fact that he did, in fact, make those arguments in the appeals process.

Also, Rum does not identify in his opening brief on appeal what additional facts


6
       This older version of the I.R.M., which was in force at the time of the Rum audit, reads:
       When a penalty is appropriate, IRS has established penalty mitigation guidelines
       to aid the examiner in applying penalties in a uniform manner. The examiner may
       determine that a penalty under these guidelines is not appropriate or that a lesser
       penalty amount than the guidelines would otherwise provide is appropriate or that
       the penalty should be increased (up to the statutory maximum). The examiner
       must make such a determination with the written approval of the examiner’s
       manager and document the decision in the workpapers.

I.R.M. § 4.26.16.4.7(2) (2008).
                                               24
         USCA11 Case: 19-14464       Date Filed: 04/23/2021    Page: 25 of 28



and circumstances he might have argued had he had access to the mitigation

guidelines. Finally, because the IRS at every level did in fact determine and

sustain the fraud penalty, the mitigation guidelines on their face indicate that they

could be of no benefit to Rum.

      Third, Rum argues more generally that Kerkado failed to explain why the

willful penalty was imposed and why the penalty was set at 50% of the value of

Rum’s UBS account, thus depriving him of a fair opportunity to contest the penalty

in the appeals process. We readily reject this argument. The Form 886-A—which

Rum acknowledges receiving before the appeals conference—amply explains both

the factual and legal basis for imposing the penalty. The Form 886-A sets out the

relevant statutes and regulations and sets forth extensively the factual basis on

which Kerkado was relying in imposing the penalty. That factual basis included,

inter alia: that his UBS advisor had explained to him in 2002 that the income from

his account was taxable in the U.S., but he failed to complete the required W-9

form (thus concealing the existence of his account from the IRS); that he

knowingly and willfully failed to report his income from his Switzerland accounts

in his tax returns for 2005, 2007 and 2008; that he filed every tax return checking a

box indicating that he did not have any interest in a foreign account; and that in

2008, during the audit of his 2006 tax return, he had an opportunity to disclose his

then-existing Arab Bank account, but failed to do so, disclosing only the UBS


                                          25
         USCA11 Case: 19-14464       Date Filed: 04/23/2021    Page: 26 of 28



account of which he thought the IRS was already aware, and stating that he had

closed the UBS account. Rum’s argument that he was denied a fair opportunity to

contest the penalty in the appeals process is totally without merit.

      Fourth, Rum argues that Kerkado improperly merged his FBAR penalty

examination and the tax return examination when she offered him an improper

bargain. Initially, we note that Rum cites the I.R.M. for the proposition that the

two examinations cannot be merged. However, this merger argument was not

presented during the IRS proceedings and is therefore waived. Moreover, nothing

in the cited provision of the I.R.M. precludes settlement offers, as made by

Kerkado in this case. Indeed, Congress has expressly authorized the IRS to

negotiate compromised penalties under 26 U.S.C. §§ 7121 (Closing Agreements)

and 7122 (Compromises). Employing her discretion, Kerkado offered Rum the

same terms he would have received had he qualified for the Offshore Voluntary

Disclosure Program in return for not contesting his civil fraud penalty: 20% instead

of the 50% that would otherwise be imposed. There was no improper bargaining

here. Rather, Kerkado proposed a global settlement; it was an authorized

settlement offer, not a threat of unwarranted penalties as a bargaining point.

      Fifth, Rum makes a conclusory argument that Appeals Officer Wrightson

created a new issue at the appeals level by denying the use of the mitigation

guidelines because Rum did not cooperate with the IRS during the investigation.


                                          26
         USCA11 Case: 19-14464      Date Filed: 04/23/2021    Page: 27 of 28



The I.R.M. prohibits the consideration of new issues at the appeals level, I.R.M. §

8.6.1.6.2(1) (2013), but permits consideration of “new theories and/or alternative

legal arguments,” I.R.M. § 8.6.1.6.2(3) (2013). This argument too is wholly

without merit. It is not certain that Rum’s complaint involves a new “issue” not

permitted by the I.R.M. In any event, Appeals Officer Wrightson cited Rum’s lack

of cooperation merely as an alternative reason that he did not qualify for the

mitigation guidelines, the fraud penalty being the primary reason.

      In sum, Rum’s several arguments that the IRS factfinding proceedings were

so insufficient as to warrant de novo review—in departure from the usual arbitrary

and capricious review—are wholly without merit.


      E. Arbitrary and capricious review

      Raising the same alleged flaws in the process, Rum argues that this Court

should hold that the IRS’s actions in determining his FBAR penalty were arbitrary

and capricious. However, because we determined above that the actions were not

improper, we hold that the IRS’s actions were not arbitrary and capricious.

      F. Additions to the base amount

      Rum argues that the imposition of interest and late fees should be voided

because the IRS did not provide sufficient explanation as why he was assessed the

maximum penalty. Rum again relies on the same alleged flaws in the IRS’s



                                         27
        USCA11 Case: 19-14464       Date Filed: 04/23/2021    Page: 28 of 28



factfinding process. For the reasons stated above, Rum’s arguments in this regard

are wholly without merit, and are accordingly rejected.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                         28